IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0413-07



      SAFETY NATIONAL CASUALTY CORP., AGENT MANUEL LEYVA
                 D/B/A ROCKY BAIL BONDS, Appellant

                                             v.

                                THE STATE OF TEXAS

       ON APPELLANT’S’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE EIGHTH COURT OF APPEALS
                         EL PASO COUNTY

       C OCHRAN, J., filed a concurring opinion.

                                       OPINION

       The State discusses several valid reasons why Article 22.13, dealing with the

exoneration of a bail bond, may be a counterproductive statute that ties the hands of judges

and thwarts the purpose of having a surety in the first place. Nonetheless, I agree with the

majority that these deficits do not rise to the level of an unconstitutional violation of the

separation-of-powers doctrine. These are matters that are best left to the Legislature and to
                                 Safety National Casualty Corp.   Concurring Opinion     Page 2

local governments that may increase their reliance upon non-profit Pretrial Services

programs. The majority aptly notes, “Bail bonding is a business[.]” 1 Indeed it is. To the

extent that the interests of the bail bond business and the needs of the criminal justice system

are not on the same track, local and state governments are free to make appropriate

adjustments.      Courts do not decide the wisdom of such laws, they decide only their

constitutionality.

       I therefore join the majority opinion.




Filed: May 14, 2008

Publish




       1
           Majority Op. at 13.